Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 29 November 2020 with acknowledgement of an original application filed on 21 December 2018.
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 17, are independent claims.  Claims 1, 9, and 17, have been amended.
3.	The IDS submitted 21 February 2021 has been considered.
Response to Arguments

4.	Applicant's arguments filed 29 November 2020 have been fully considered however they moot due to new grounds of rejection necessitated by applicant’s amendments to the claims.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259) in view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693) in further view of Gaidar et al. U.S. Patent Application Publication No. 2018/0068091 (hereinafter ‘091).
As to independent claim 9,  A method of a computing node, comprising: receiving a data file submitted by a node, the data file comprising information about an event-driven process for a chain of nodes” is taught in ’259 Abstract and paragraph 11, note a blockchain server receives instructions that causes a block in a blockchain to be created (i.e. event-driven process);
	 “determining access rights of the data file with respect to another node in the chain of nodes based on the retrieved entitlement mode of the data file” is shown in ‘259 Abstract paragraphs 11 and 18, note the licenses (i.e. entitlement mode) are retrieved from the blockchain; 
	“and transmitting information about the event-driven process to the other node based on the determined access rights of the other node” is disclosed in ‘259 paragraphs 28-29 and 31-32 note the license is transmitted to the appropriate client device;
Although ‘259 utilizes the terms “blockchain” and ledger throughout the disclosure and even indicates in paragraph 3 that a blockchain is a distributed database the term “hash” is never used in the disclosure, therefore it could be argued the following is not explicitly taught in ‘259:  
	“that is stored among a hash-linked chain of data blocks on a distributed ledger” however ‘693 teaches a ledger block chain file structure contains blocks that each contain a hash of the previous block in the chain in paragraph 35.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259 to include a means to store a hash-linked chain of data blocks.  One of ordinary skill in the art would have been motivated to perform such a modification to manage digital assets with a decentralized method using a blockchain see ‘693 (paragraphs 2-4).the following is not explicitly taught in ‘259 and ‘693:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259 and ‘693 to retrieve entitlement mode of the data file which specifies sharing characteristics of the data file for unknown users.  One of ordinary skill in the art would have been motivated to perform such a modification to facilitate copyright protections of digital content that can be easily shared see ‘091 paragraphs 2-4.
	As to dependent claim 10, “The method of claim 9, wherein the determining comprises determining to hide content of the data file from one or more of an upstream node and a downstream node in response to the retrieved entitlement mode indicating a restricted access mode” is taught in ‘693 paragraphs 36 and 83, note the content is encrypted (i.e. hide content).
	As to dependent claim 11, “The method of claim 10, wherein the transmitting comprises transmitting, to a downstream node, information about a responsibility of the downstream node with respect to the event-driven process” is shown in ‘693 paragraphs 10 and 36, note the license contains information about a responsibility.
	As to dependent claim 12, “The method of claim 9, wherein the determining comprises determining to reveal content of the data file to one or more of an upstream node and a downstream node of the event-driven process in response to the retrieved entitlement mode indicating a linked mode” is disclosed in ‘259 paragraphs 59-60, note the content is revealed (i.e. decrypted) when the license is valid.

	As to dependent claim 15, “The method of claim 9, wherein the determining comprises determining to reveal the data file to blockchain nodes outside the event-driven process in response to the retrieved entitlement mode indicating an open mode” is shown in ‘259 paragraph 29, note a preview or related content item can be shown the preview is “an open mode” since no license is required to view the preview.
	As to dependent claim 16, “The method of claim 9, wherein the determining comprises determining to hide content of the data file from all subsequent upstream and downstream nodes in response to the retrieved entitlement mode indicating a private mode” is disclosed in ‘259 paragraphs 29 and 31-32, note if the license is not valid or does not exist the content would remain hidden (i.e. encrypted), the client would not be able to consume the content .
	As to independent claim 1, this claim contains substantially similar subject matter as independent claim 9; therefore it is rejected along similar rationale.
	As to dependent claims 2-5 and 7-8, these claims contain substantially similar subject matter as claims 10-13 and 15-16; therefore they are rejected along similar rationale.
	As to independent claim 17, this claim is directed to a non-transitory computer readable medium executing the method of claim 9; therefore it is rejected along similar rationale.
	As to dependent claims 18-20, these claims contain substantially similar subject matter as claims 10, 12, and 15; therefore they are rejected along similar rationale.

s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al. U.S. Application Publication No. 2018/0322259 (hereinafter ‘259) in view of Rae et al. U.S Application Publication No. 2017/0116693 (hereinafter ‘693) in further view of Gaidar et al. U.S. Patent Application Publication No. 2018/0068091 (hereinafter ‘091) in further view of Brady et al. U.S. Patent Application Publication No. 2018/0167217 (hereinafter ‘217).
	As to dependent claim 14, the following is not explicitly taught in ‘259, ‘091, and ‘693: “The method of claim 12, wherein the data file expressly defines the computing node as a geographic destination of the data file, but does not define any other upstream or downstream nodes as a geographic destination of the data file” however ‘217 teaches blockchain implantation of cloud-based services that are designed to deal with compliance issues such as geographic restrictions and rights management in the Abstract, paragraphs 20 and 25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a blockchain server transferring DRM licenses taught in ‘259, ‘091, and ‘693 to include a means to define a geographic destination.  One of ordinary skill in the art would have been motivated to perform such a modification because blockchain implementation with cloud based technologies is designed to deal with legal compliance issues such as geographic restrictions and enhances security see ‘217  (paragraphs 17, 20, and 78)
	As to dependent claim 6, this claim contains substantially similar subject matter as claim 14; therefore it is rejected along similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        25 February 2021